







Exhibit 10.2

Employment Agreement

Fresh Harvest Products, Inc.




This Employment Agreement (the "Agreement') is dated as of November 1, 2005
between Fresh Harvest Products, Inc. (hereinafter the "Employer") and Michael J.
Friedman (hereinafter the "Executive" and/or "Employee") individually the
“Party” or together the “Parties” which becomes effective as provided herewith.




Recitals:




Whereas, the Executive has acquired outstanding and special skills and abilities
and an extensive background in, and knowledge of various aspects of the food
industry, including retail, institutional, and distribution of food products and
management of systems that govern the business contemplated by Fresh Harvest
Products, Inc. and those that impact the operations in the Employer's industry,
and




Whereas, the Employer desires the services of the Executive, and is therefore
willing to engage his services on the terms and conditions stated below, and




Whereas the Executive desires to be employed by the Employer and is willing to
do so on those terms and conditions.




Now, Therefore, in consideration of the above Recitals and of the mutual
promises, conditions and covenants in this Agreement, it is agreed as follows:




Section 1.    Employee's Duties and Authority.

The Employer shall employ the Executive as President or in such other capacity
or capacities as the Employer may from time to time prescribe.  The Employee
shall report to the Board of Directors of which he is Chairman.




Section 2.     Other Business Activities.

During the term of employment, the Executive shall devote his work efforts to
the performance of this Agreement and shall not, without the Employer's prior
written consent, render to others, services of any kind for compensation, or
engage in any other business activity that would materially interfere with the
performance of his duties under this Agreement, except as noted in Exhibit A.
Notwithstanding anything in this Agreement to the contrary, the Parties
acknowledge that Employee is the founder of Salus Group, Inc, and shall continue
to devote such time and perform such services throughout the term of this
Agreement as well as during the term of any extensions hereof, so long as such
services do not directly compete with the products and services of Employer and
as contemplated herein.




2.1   Reasonable Time and Effort Required.

During his employment, the Executive shall devote such time and effort to the
performance of this Agreement as may be fair and reasonable.




Section 3.    Non-Competition During Employment. During the employment term, the
Executive



--------------------------------------------------------------------------------









shall not, in any fashion participate or engage in any activity or other
business competitive with the Employer's business.    In addition, the
Executive, while employed, shall not take any action without the Employer's
prior written consent to establish, form, or become employed by a competing
business on termination of employment by the Employer. The Executive's failure
to comply with the provisions of this Section 3, shall give the Employer the
right (in addition to all other remedies the Employer may have) to terminate any
benefits or compensation that the Executive may be otherwise entitled to
following termination of this Agreement.




Section 4.     Term of Employment.  Executive shall be employed, under the terms
of this Agreement, commencing the date when the first base salary payment, as
referred to herein, is made to the Executive and will continue for a term of
five (5) years from that commencement date,  unless the Executive is terminated
as provided in this Agreement or this Agreement is extended by mutual written
consent of the Parties. The commencement of employment for the Executive for
purposes of all Employer fringe benefit programs shall be the date of this
Agreement.




4.1

Modification of Term. The term of this Agreement can be modified, with the
written consent of the Company, which consent shall not be unreasonably withheld
or delayed, to allow the Employee to allocate unspecified time managing his
family’s business in the event of an untimely illness or death of his father or
other family members critical to the maintenance of the Employee’s family
business. The Employee shall be obligated to keep the Company apprised on a
monthly basis as to the length of time and amount of time required to meet these
family needs. This Section 4.1 shall end one (1) calendar year from the date of
written notification requesting such relief from this Agreement.




Section 5.     Place of Employment.  During the employment term, the Executive
shall perform the services required at the Employer's offices, located at 280
Madison Avenue, New York, New York 10016 or at any other location deemed
mutually acceptable by the parties in the New York Tri-state area. The Executive
acknowledges that the Employer may from time to time require the Executive to
travel temporarily to other locations on the Employer's business at the
Employers’ expense.  




Section 6.     Base Salary.  The Employer shall pay a base salary (“Base
Salary") to the Executive at the rate of ten thousand ($ 10,000.00) per month,
payable in equal biweekly installments for the period of time starting from the
date of this Agreement to the end of that time when the second round of
financing is deemed complete or July 1, 2006, whichever is sooner. The Base
Salary shall then be increased to twelve thousand ($12,000.00) per month.




6.1 The Base Salary payable to the Executive shall be increased annually by an
inflation adjustment, based on the Consumer Price Index (“CPI”) as reported in a
nationally recognized newspaper.  If the index for the month when this Agreement
is dated for any year following the initial calendar year of the term of this
Agreement (the current index) exceeds the index for the month in which this
Agreement is dated (the "Base Index"), the Employer shall pay to the Executive,
as an inflation adjustment, the amount that the product of the Base Salary for
the given year and the fraction whose numerator is the current index for that
year and whose denominator is the base index, that exceeds the Base Salary, in
accordance with the following formula: Current CPI/Base CPI = percentage
adjustment to salary. The computation required under this section shall be made
at the end of the month that this Agreement is dated for each year during the
term of this Agreement, and any inflation adjustment shall be immediately
payable. Notwithstanding any change to the CPI,  



--------------------------------------------------------------------------------









Employee shall receive as an annual inflation adjustment to his Base Salary each
year an amount not less than three and one half (3.5%) percent.




Section 7.    Incentive Compensation Plans.  The Executive shall participate in
the Incentive Bonus Plan (the "Plan") and when qualified, the Investment
Restricted Stock Plan (the IRSP), as of the date Executive began employment,
November 2003. The incentive compensation payable to the Executive under these
Plans shall be prorated for any partial fiscal year that occurs during the
employment term. The compensation derived from participation in the Plan shall
be prorated and paid to the Executive within ninety (90) days after the end of
each fiscal year.




Section 8.    Additional Benefits.

The Executive shall receive all other benefits of employment generally available
to the Employer's other Executives and managerial Employees including the
following: Paid Vacation, Full Health and Dental Insurance Coverage and Life
Insurance based on five (5) times the annual Base Salary.  As it relates to all
employee benefits, Incentive Bonus Plan and Incentive Restricted Stock Plan, the
Executive shall be deemed to have an employment date as of November 2003,
without regard to the actual effective date of the Agreement.




Section 9.    Expenses.   The Employer shall reimburse the Executive for
reasonable out of pocket expenses incurred in connection with the Executive's
performance of his duties.  However, travel expenses and lodging, while away
from home, shall be paid for and approved in advance by Employer.




Section 10.    Employee's Right of Ownership. All inventions conceived or
developed by the Executive during the term of this Agreement shall remain the
property of the Executive, provided, however, that as to all such inventions,
with respect that the equipment, supplies, facilities, or trade secret
information of the Employer that was used, or that relate to the business of the
Employer or to the Employer's actual or demonstrably anticipated research and
development, or that result from any work performed by the Executive for the
Employer shall remain the property of the Employer.




Section 11.    Indemnification By Employer.

The Employer shall, to the maximum extent permitted by law, indemnify and hold
the Executive harmless against, and shall purchase indemnity insurance, if
available, on behalf of the Executive to cover all expenses and costs, including
reasonable attorney fees, judgments, fines, settlements, and other amounts
actually and reasonably incurred in connection with any proceeding arising by
reason of the Executive's employment by the Employer. The Employer shall advance
to the Executive any expense incurred in defending any such proceeding to the
maximum extent permitted by law.




Section 12.

Employer Termination.




12.1 Involuntary Termination of Agreement. The Employer may terminate this
Agreement without cause on six (6) months' prior written notice to the
Executive.




12.2 Termination For Cause. The Employer may terminate this Agreement at any
time without notice if the Executive commits and is subsequently convicted of a
felony as defined in the jurisdiction in which said act is committed or is
guilty of willfully misconduct, gross negligence or misuse of Company property
or assets.






--------------------------------------------------------------------------------









Section 13.

Employee Termination




13.1 Termination on Resignation.        The Executive may terminate this
Agreement by giving the Employer three (3) months' prior written notice of
resignation.




13.2 Termination on Retirement.

This Agreement shall be terminated by the Executive's voluntary retirement. That
retirement shall be effective on the last day of any fiscal year, provided that
the effective date of retirement occurs after the Executive's 65th birthday, and
that the Executive gives the Employer six months' prior written notice.




13.3 Termination on Disability. If, during the period of employment, (a) the
Executive becomes unable due to mental or physical illness or injury to perform
his duties under this Agreement in his normal and regular manner, this Agreement
shall be then terminated; and (b) the Employer has advised the Executive that it
currently maintains disability insurance for its Employees, including the
Executive and if such Agreement is terminated for Disability, the Executive
shall receive his salary for three (3) years. During the term of this Agreement,
the Employer shall maintain disability insurance on the Executive.




13.4 Termination on Death.      If the Executive dies during the period of
employment this Agreement shall then be terminated.




13.5 Termination or Assignment on Merger or Sale. In the event of a merger where
the Employer is not the surviving entity, or of a sale of all or substantially
all of the Employer's assets, the Employer may, at its sole option (a) assign
this Agreement and all rights and obligations under it to any business entity
that succeeds to all or substantially all of the Employer's business through
that merger or sale of assets, or (b) on at least 30 days' prior written notice
to the Executive, terminate this Agreement effective on the date of the merger
or sale of assets.




Section 14.    Non-disclosure After Termination.

Because of his employment by the Employer, the Executive will have access to
trade secrets and confidential information about the Employer, its products, its
customers, and its methods of doing business. In consideration of his access to
this information, the Executive agrees that for a period of  three (3) years
after termination of his employment, he will not disclose such trade secrets or
confidential information.




Section 15.    Restrictions on Right to Compete. Executive agrees that for a
period of twenty-four (24) months after termination of his employment with the
Employer, he will not, in any manner, whether with or without cause, directly or
indirectly, wither as an owner, officer, employer, employee, independent
contractor, stockholder, agent, principal, manager, consultant, partner or
otherwise have any business or employment relationship with any entity that
sells products that compete with those of the Employer.




15.1 Executive also agrees that he will not, for a period of twenty-four (24)
months after termination of his employment with the Employer, induce any other
employee of the Employer to leave its employ or breach an employment agreement
with the Employer in order to accept employment in a business or enterprise to
which the Executive has directly or indirectly become affiliated in violation of
the covenants of this Section 15.






--------------------------------------------------------------------------------









15.2 The Executive agrees that these covenants are reasonable with respect to
their duration, geographical area and prescription. The Executive agrees that
the covenants he has made in Section 15 shall be construed as an agreement
independent of any other provision of this Agreement. Hence, the covenants made
in this Section 15 shall survive the termination of this Employment Agreement.
Moreover, the existence of any claim or cause of action of the Executive against
the Employer, whether or not predicated upon the terms of this Employment
Agreement shall not constitute a defense to the enforcement by the Employer of
these covenants. The preceding shall not, however, be construed to otherwise
limit Executive's right to assert any such claim or cause of action. In the
event of the Executive's actual or threatened breach of the provisions of this
Section, Employer shall have the right to obtain injunctive relief and or
specific performance and to seek any other remedy available to Employer.




Section 16.   Compensation on Termination. If termination occurs under Section
12.1 or if termination or a change in position and/or responsibility occurs
under section 13.5, above, or if this Agreement is not renewed by the Employer,
for any reason, the Executive will be paid an additional three (3) years base
salary at the most current rate of base salary plus an amount equal to the most
current amount earned or paid based on the Plan and IRSP.




Section 17.    Arbitration.

Any controversy or claim arising out of or relating to this Agreement shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction. The Sate of New
York shall be the site of any and all arbitration. There shall be three
arbitrators, one to be chosen directly by each party at will, and the third
arbitrator to be selected by the two arbitrators so chosen. Each Party shall pay
the fees of the arbitrator he selects and of his own attorneys, and the expenses
of his witnesses and all other expenses connected with presenting his case.
Other costs of the arbitration, including the cost of any record or transcripts
of the arbitration, administrative fees, the fee of the third arbitrator, and
all other fees and costs, shall be borne equally by the Parties. Despite the
forgoing, the arbitrators may assign to one Party or the other any and all fees
and costs as part of any arbitration award.




Section 18.    Liquidated Damages (for Employee). In the event of any material
breach of this Agreement on the part of the Employer, the Executive at his sole
option, may terminate his employment under this Agreement and, at his sole
option, shall be entitled to receive as liquidated damages, the full amount of
the Base Salary and Incentive Compensation, based on the Incentive Compensation
that would have been paid to the Executive had he continued under this
Agreement, provided for the three (3) years following the Executive's exercise
of his option to terminate his employment under this Agreement. The amounts
payable to the Executive under this subsection shall be payable in annual
installments on the first day of January of each year.




Section 19.

 Entire Agreement. This Agreement contains the entire Agreement between the

 parties and supersedes all prior oral and written Agreements, understandings,
commitments, and practices between the parties.          No amendments to this
Agreement may be made except by a writing signed by both parties.




Section 20.

Choice of Law. The formation, construction, and performance of this Agreement
 shall be construed in accordance with the laws of the state of New York.






--------------------------------------------------------------------------------









Section 21.

Notices. Any notice to the Employer required or permitted under this Agreement
 shall be given in writing to the Employer, either by personal service or by
registered or certified mail, postage prepaid, addressed to the Chief Executive
Officer of the Employer at its then principal place of business. Any such notice
to the Executive shall be given in a like manner and, if mailed, shall be
addressed to the Executive at his home address then shown in the Employer's
files. For the purpose of determining compliance with any time limit in this
Agreement, a notice shall be deemed to have been duly given (1) on the date of
service, if served personally on the party to whom notice is to be given, or (2)
on the second business day after mailing, if mailed to the party to whom the
notice is to be given in the manner provided in this section.




Section 22.    Severability.     If any provision of this Agreement is held
invalid or unenforceable, the remainder of this Agreement shall nevertheless
remain in full force and effect. If any provision is held invalid or
unenforceable with respect to particular circumstances, it shall nevertheless
remain in full force and effect in all other circumstances. This Agreement shall
be executed by the Parties as of the day and year first written above.



--------------------------------------------------------------------------------












Executed by the parties as of the day first written above.




Name

Michael J. Friedman

/s/ Michael J. Friedman

Signature

______________________________________

Date:

November 1,  2005




For:

Fresh Harvest Products, Inc.




Name

Michael Jordan Friedman

/s/ Michael Jordan Friedman

Signature

______________________________________

Title

Chief Executive Officer

Date:

November 1, 2005










